Citation Nr: 0311871	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  98-11 541	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION


The veteran served on active duty from May 1943 until October 
1945.  He died on May [redacted], 1996.  The appellant is the widow 
of the veteran.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an October 1996 
rating decision of the Newark, New Jersey Office (RO) that 
denied service connection for the cause of the veteran's 
death. 

The appellant was afforded a personal hearing before a Member 
of the Board sitting at Newark, New Jersey in September 2002; 
the transcript of which is of record.  

The claim underwent further development at the Board in 
December 2002.  Such development having been completed, the 
case is ready for appellate disposition.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's official death certificate reflects that he 
died of recurrent pneumonia due to or as a consequence of 
aspiration.  Other significant conditions contributing to 
death but not related to the underlying cause were noted to 
be poorly-differentiated squamous cell carcinoma of the 
tongue, ethanol abuse, encephalopathy and history of cerebral 
vascular accident.  

3.  At the time of death, service connection was in effect 
for schizophrenic reaction, paranoid type, rated 70 percent 
disabling..

4.  There is competent medical evidence of record to the 
effect that the veteran's service-connected schizophrenia 
worsened his alcoholism and materially contributed to the 
cause of the veteran's death.


CONCLUSION OF LAW

The service-connected schizophrenic reaction, paranoid type, 
materially or substantially contributed to the cause of the 
veteran's death, combined to cause death; or aided or lent 
assistance to the production of the veteran's death.  38 
U.S.C.A. §§ 1310, 5103A, 5107 (West 2002); 38 C.F.R. § 3.312 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's service-connected 
psychiatric disability was so severe that it led to his 
excessive smoking and drinking that developed into throat and 
mouth cancer which was materially and/or substantially 
implicated in the cause of his death.  She asserts that for 
this reasons, service connection for the cause of the 
veteran's death should be granted.  

Initial Matters: Duty to Assist

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (codified as amended at 38 C.F.R. § 3.102).  They 
also include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(b) (2002)).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(c) 
(2002)). 

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, as well as the Board's 
favorable disposition of the issue of service connection for 
the cause of the veteran's death, the Board finds that the 
new legal authority does not prevent the Board from rendering 
a decision in this case, as all notification and development 
action needed to fairly adjudicate the claim has been 
accomplished.  In addition, although the regulation under 
which the Board undertook further development of the evidence 
has been invalidated, Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003), this is a complete grant of the benefit sought 
on appeal and therefore cannot be deemed to violate the 
appellant's right to due process of law.

Pertinent Law and Regulations

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred or aggravated in service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A.  § 1310; 38 C.F.R. § 3.312.  The service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  To be considered a contributory cause of death, 
it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  Id.


Factual Background 

At the time of the veteran's death in May 1996, service 
connection was in effect for schizophrenic reaction, rated 70 
percent disabling.  

VA outpatient records dating from March 1996 reflect that the 
veteran sought treatment for painful lesions of the tongue 
which were subsequently biopsied and found to be squamous 
cell carcinoma of the right lateral tongue.  History of a 
throat tumor and removal of 1/3 of the tongue, palate, lymph 
node and jawbone with radiation treatment in 1972 was noted 
at that time.  VA records also reflect that the veteran had a 
pack-a-day history of smoking for more than 40 years, and had 
consumed a six-pack of beer per day for more than 50 years.   

The veteran subsequently underwent partial glossectomy, 
superior neck resection, placement of a tracheostomy, and 
placement of brachytherapy catheters followed by radiation 
therapy.  Approximately one week later, he entered 
respiratory arrest secondary to a mucous plug in the tracheal 
tube and suffered anoxic encephalopathy.  It was reported 
that his subsequent course was characterized by dense coma 
and continued respirator dependency.  It was noted that he 
experienced several bouts of pneumonia and did not improve 
with aggressive intervention.  The clinical record reflects 
that on May 10, 1996, the family requested that he be removed 
from respiratory support with only appropriate comfort 
measures rendered.  On May [redacted], 1996, the veteran was observed 
to be nonresponsive to verbal and tactile stimuli and with 
labored respiration.  He was pronounced dead shortly 
thereafter on that same date.  

The appellant presented testimony upon personal hearing on 
appeal in September 2002 to the effect that the veteran 
smoked two to three packs of cigarettes per day and drank 
heavily up until the time he was hospitalized.  She indicated 
that his excessive smoking and drinking were triggered by 
symptoms attributable to service-connected psychiatric 
disability, and that this was the reason the veteran's cancer 
of the mouth recurred.  

Pursuant to Board development of December 2002, the veteran's 
claims folder was reviewed by two VA physicians to determine 
whether or not service-connected disability was implicated in 
his death.  In March 2002, the reviewer stated that it was as 
likely as not the veteran's service-connected schizophrenia 
could have led to worsening of his nicotine addiction and 
prevented him from quitting smoking.  An opinion was also 
rendered that it was also as likely as not that schizophrenia 
worsened his alcoholism.  

An opinion dated in April 2003 was also provided by a staff 
attending physician in the pulmonary section of a VA facility 
noting that the veteran's records had been reviewed.  A 
succinct medical chronology was presented, including history 
of head and neck cancer in 1972, as well as noting that he 
was a chronic alcoholic who had smoked for many years.  The 
examiner stated that the combination of cigarette smoking and 
alcoholism was major risk factor for the development of head 
and neck cancer, and that it was accepted that smoking and 
alcoholism were significant causative factors of the 
veteran's cancer.  The examiner related that he was uncertain 
if schizophrenia could be considered a risk for smoking or 
alcoholism, but that such psychiatric disability might 
decrease the success for smoking cessation.  The examiner 
stated that ultimately, the veteran's death could be 
attributed to head and neck cancer, but that "I do not feel 
that his chronic schizophrenia can be considered the cause of 
his smoking and alcoholism and, therefore, should not be 
considered to be an important contributory factor for his 
Head and Neck Cancer[sic]."

Legal Analysis

The clinical record in this instance reflects that the 
veteran died of recurrent pneumonia due to or as a 
consequence of aspiration which developed subsequent to or 
were residual effects from surgery for cancer of the mouth 
and tongue.  The record reflects that even though a 
malignancy was first clinically indicated in 1972, it was 
clearly shown to have developed many years after discharge 
from active duty and may not be directly or presumptively 
attributable to service.  See 38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1131 (West 2002); 38 C.F.R. § 3.307, 3.309 (2002).

The veteran was in receipt of a 70 percent disability 
evaluation for schizophrenia at the time of his death, and 
the evidence in this instance reflects that he had a very 
long history of cigarette and alcohol abuse.  Ethanol abuse 
was also shown to be a contributory cause of the veteran's 
death.  While a VA pulmonary physician opined in April 2003 
that chronic schizophrenia could not be considered the cause 
of his smoking or drinking, another VA examiner clearly 
opined in March 2003 that it was as likely as not that the 
veteran's service-connected schizophrenia worsened his 
alcoholism.  

It is the province of trained health care professionals to 
enter conclusions that require medical opinions as to 
causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The 
Board thus finds that the record as developed reasonably 
supports a finding that the veteran's service-connected 
psychiatric disability worsened the veteran's alcoholism 
which was a contributory cause of death.  Consequently, there 
is competent medical opinion of record which provides a nexus 
between the veteran's service-connected schizophrenia and the 
cause of death.  The benefit of the doubt is thus resolved in 
favor of the appellant by finding that the veteran's service-
connected schizophrenia worsened the alcoholism which 
materially or substantially contributed to the cause of the 
veteran's death, combined to cause death; or aided or lent 
assistance to the production of the veteran's death.  See 38 
U.S.C.A. §§ 1310, 5103A, 5107 (West 2002); 38 C.F.R. § 3.312 
(2002). 


ORDER

Service connection for the cause of the veteran's death is 
granted.




	                        
____________________________________________
	J E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

